Citation Nr: 1103765	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-17 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a disability of the left 
ankle. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1981 to May 1983. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the RO in 
Detroit, Michigan which denied service connection for a left 
ankle disability. 

In his May 2007 VA Form 9, the Veteran requested to testify at a 
hearing before the Board.  Accordingly, a hearing was scheduled 
for November 2008 and the Veteran was notified of the hearing in 
an October 2008 letter.  However, the Veteran did not appear for 
the hearing and has not provided a reason for his failure to 
appear.  Accordingly, the Board will proceed with appellate 
review.  See 38 C.F.R. § 20.704(d) (2010) (failure to appear for 
a scheduled hearing will be processed as though the request for a 
hearing had been withdrawn).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's 
current left ankle disability diagnosed as degenerative joint 
disease is related to an injury (a fracture) to the left ankle 
sustained in service. 


CONCLUSION OF LAW

Residuals of a left ankle fracture were incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for a 
left ankle disability has been granted, as discussed below.  As 
such, the Board finds that any error related to the VCAA on this 
claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

II. Service Connection

The Veteran contends that he is entitled to service connection 
for a left ankle disability.  For the reasons that follow, the 
Board concludes that service connection is warranted.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  Id.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In addition, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service after 
December 31, 1946, service connection for arthritis may be 
established on a presumptive basis by showing that the disease 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. § 3.307(d).  As the Board finds that service 
connection is warranted on a direct basis, the Board will not 
consider whether this presumption applies to the present claim. 

In order to establish service connection for the claimed disorder 
on a direct basis, there must be competent evidence of (1) a 
current disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
current disability and the disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163, 1166-67 (Fed. Cir. 2004).  

With regard to the first Shedden element, the Board is satisfied 
with the evidence of a current disability.  In this regard, an 
October 2006 VA examination report reflects that a CT scan of the 
left ankle showed minimal degenerative joint disease.  Small bone 
fragments were noted at the inferior aspect of the medial 
malleolus which were found to be "probably related" to an old 
fracture.  It was also noted that soft tissue over the medial 
ankle might be secondary to a deltoid ligament sprain.  The 
Veteran was diagnosed with a left ankle strain with minimal 
degenerative joint disease.  Based on this examination report, 
the Board finds that the Veteran has a current disability of the 
left ankle.  

Under the second Shedden element, there must be competent 
evidence of incurrence or aggravation of an injury or disease in 
service.  The Veteran's February 1981 entrance examination is 
negative for any left ankle problems.  A February 1983 
radiographic report reflects that the Veteran injured his left 
foot and ankle after jumping off of a vehicle the night before.  
The X-ray study showed a cortical avulsion fracture of the medial 
margin of the talus.  A March 1983 service treatment record 
reflects that the Veteran's ankle had been placed in a cast in 
February 1983 and that, according to the Veteran, a doctor had 
told him he suffered a severe sprain.  The Veteran stated that he 
had been walking in the cast without any support.  It was noted 
that the cast was breaking up at the bottom.  Other service 
treatment records dated in March 1983 reflect that the Veteran 
had popping in the ankle joint with ecchymosis and edema.  The 
old cast was removed and a new cast put on.  The Veteran was 
diagnosed with an ankle sprain.  Later that month the Veteran's 
cast was removed.  It was noted that the Veteran had minimal 
tenderness and he was instructed not to run, jump, or participate 
in formation marching for two weeks.  The Veteran's April 1983 
separation examination reflects a diagnosis of status post ankle 
fracture.  The Veteran's physical profile, or "PULHES" profile 
at this time reflected a numerical designation of 3 under "L," 
indicating that the Veteran was found to have impairment of the 
lower extremities (presumably in reference to his left ankle).  
See, generally, Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  
Based on the Veteran's service treatment records, the Board finds 
that the second Shedden element has been met as the Veteran 
sustained a left ankle sprain in service.  

Under the third Shedden element, there must be competent evidence 
of a relationship between the Veteran's current left ankle 
disability and the injury sustained in service.  For the 
following reasons, the Board finds that this element has been met 
based on the Veteran's statements and the October 2006 VA 
examination showing the presence of degenerative arthritis of the 
left ankle.  

Preliminarily, the Board notes that post-service treatment 
records are not in the file.  In an August 2005 statement, the 
Veteran related that after he injured his left ankle, he was sent 
to the field in full gear.  He stated that his cast kept getting 
wet and falling apart and he had to have new casts put on.  As 
discussed above, the service treatment records confirm that at 
least on one occasion the Veteran's cast was found to have broken 
up and the Veteran's ankle was placed in a new cast.  The Veteran 
stated that after the cast was removed for the last time, he was 
told that a mistake had been made and the cast was set wrong.  
The Veteran stated that his left ankle had "not been the same" 
ever since his left ankle injury in service, and that it gave out 
on him and caused pain. 

At the October 2006 VA examination, the Veteran reported that his 
left ankle fracture did not set right because of the various 
changes of his casts and his continuous activity in service.  The 
Veteran stated that after service he had received a couple of 
"workups" for his left ankle in his civilian occupations.  He 
also related that he had been refused insurance on multiple 
occasions because it was found that he had a pre-existing injury 
with regard to his left ankle.  The Veteran denied any post-
service injuries to his left ankle.  However, he stated that 
physical activity at his work had put a strain on his ankle.  
With respect to his current symptoms, the Veteran stated that his 
ankle stiffened up if he was not active and that he had average 
left ankle pain of two out of ten in terms of severity.  After 
reviewing the claims file and interviewing and examining the 
Veteran, the examiner concluded that he was unable to resolve the 
issue of whether the Veteran's left ankle disability was related 
to the original in-service injury in 1983 without resorting to 
speculation due to the lack of evidence of any left ankle 
problems between service separation and the current examination 
performed over two decades later. 

The Board finds that the evidence is at least in equipoise with 
respect to whether the Veteran's current left ankle disability is 
related to the injury in service.  Although over two decades have 
passed between the Veteran's in-service injury to his left ankle 
in 1983 and the date he filed this claim in July 2005, the 
Veteran stated that he has had problems with his left ankle ever 
since his period of service.  The fact that there is no 
documented treatment in the claims file for a left ankle 
disability after service does not necessarily lead to a finding 
that this statement is not credible or that the Veteran has not 
had problems with his left ankle in the years since he separated 
from service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 
(Fed. Cir. 2006).  Significantly, the Veteran currently has 
degenerative joint disease of the left ankle as well as bone 
fragments attributed to an old fracture.  The Veteran has denied 
any post-service injuries to his left ankle.  In the absence of 
an intercurrent cause for the Veteran's current left ankle 
disability, this fact alone suggests that the Veteran's 
degenerative joint disease is related to his in-service injury.  
While the October 2006 VA examination report reflects that the 
examiner was unable to render an opinion in this regard without 
resorting to speculation, such a statement does not weigh either 
in favor of or against the Veteran's claim.  See Fagan v. 
Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (holding that the Court 
did not err as a matter of law when it treated as "non-evidence" 
an examiner's statement that recites the inability to come to an 
opinion); see also Perman v. Brown, 5 Vet. App. 237, 241 (1993) 
(holding that where a physician is unable to provide a definite 
causal connection, the opinion on that issue constitutes "what 
may be characterized as non- evidence" that has no probative 
value), overruled on other grounds, Robinson v. Mansfield, 21 
Vet. App. 545, 550-51 (2008).  Thus, based on the Veteran's 
injury to his left ankle in service, his current diagnosis of 
degenerative joint disease of the left ankle, and his statements 
that he has had problems with his ankle ever since his period of 
service, the Board finds that the evidence is at least in 
equipoise with regard to the issue of a nexus to service.  

Accordingly, the Board finds that the benefit-of-the-doubt rule 
applies, and service connection for a left ankle disability is 
granted.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for residuals of a left ankle 
fracture is granted. 

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


